

Exhibit 10.3



HAZARDOUS MATERIALS INDEMNITY AGREEMENT




THIS HAZARDOUS MATERIALS INDEMNITY AGREEMENT ("Indemnity") is given March 6,
2015, by THOSE ENTITIES LISTED ON SCHEDULE 1, ATTACHED HERETO AND INCORPORATED
HEREIN, each a Delaware limited liability company (collectively, “Borrower” or
"Borrowers") and RREEF PROPERTY TRUST, INC. a Maryland corporation (“Guarantor”
and, collectively, jointly and severally with Borrowers, "Indemnitor") to Wells
Fargo Bank, National Association as Administrative Agent (“Agent”) for certain
lenders (collectively, with their respective successors or assigns, "Lenders"),
on the basis of the following facts and understandings:


A.
Pursuant to the terms of that certain Revolving Loan Agreement by and among
Borrowers, Agent and Lenders dated as of the date hereof (as may be amended,
supplemented, replaced or modified, "Loan Agreement"), Lenders have agreed to
loan to Borrowers the maximum principal sum of Seventy-Five Million and No/100
Dollars ($75,000,000.00) ("Loan") for the purposes specified in the Loan
Agreement, said purposes relating to the real property and improvements owned by
each Borrower and more particularly described in the Loan Agreement as the
Properties.



B.
The Loan is further evidenced and secured by the Revolving Notes and certain
other documents described in the Loan Agreement as Loan Documents. The Revolving
Notes are secured by, among other things, the Security Deeds.



C.
Guarantor owns 100% of the indirect equity interest in Borrowers and will
benefit from the Loans made by Lenders to Borrowers.



D.
The Loan Agreement, the Security Deeds, the Revolving Notes, and those other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto, are collectively
referred to hereinafter as the "Loan Documents". This Indemnity is not one of
the Loan Documents.



E.
Lenders are willing to make the Loan only on the condition, among others, that
Indemnitor defend, indemnify and hold harmless Lenders for, from and against any
and all claims, loss, damage, cost, expense or liability arising out of the
presence of Hazardous Materials (as defined below) on the Properties.



F.
Since the presence of Hazardous Materials on the Properties may reduce the value
of the Properties to an extent that is unforeseeable and indeterminable and may,
in fact, cause the value of the Properties to be substantially less than the
claims against Lenders or the liabilities associated with ownership of such
Properties, Lenders also are willing to make the Loan only on the condition that
this Indemnity be and remain an unsecured personal obligation of Indemnitor.



NOW, THEREFORE, in consideration of Lenders contemporaneously herewith making
the Loan as requested by Borrowers, and for other good, valuable and adequate
consideration, receipt of which is hereby acknowledged, Indemnitor agrees, to
the extent permitted by law, as follows:


1.
HAZARDOUS MATERIALS.



1.1
Representations and Warranties. After reasonable investigation and inquiry,
Indemnitor hereby represents and warrants to the best of Indemnitor's knowledge
as of the date of hereof as follows:



(a)
Hazardous Materials. Except as previously disclosed in the Environmental
Reports, the Properties are not and have not been a site for the use,
generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of any oil, flammable
explosives, asbestos, urea formaldehyde insulation, mold, toxic mold,
radioactive materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which are
"hazardous substances," "hazardous wastes," "hazardous materials," "toxic
substances," "wastes," "regulated substances," "industrial solid wastes," or
"pollutants or contaminates" under the Hazardous Materials Laws, as described
below, and/or other applicable environmental laws, ordinances and regulations
(collectively, the "Hazardous Materials") to the extent that the same have


1

--------------------------------------------------------------------------------



been or would be a violation of any Hazardous Materials Laws. "Hazardous
Materials" shall not include commercially reasonable amounts of such materials
used in the ordinary course of operation of the Properties which are used and
stored in accordance with all applicable Hazardous Materials Laws (as defined
below).


(b)
Hazardous Materials Laws. Except as may be disclosed in the Environmental
Reports, the Properties are in compliance with all laws, ordinances and
regulations relating to Hazardous Materials ("Hazardous Materials Laws"),
including, without limitation: the Clean Air Act, as amended, 42 U.S.C. Section
7401 et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, "CERCLA"), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Hazardous Materials Transportation Act, as amended 49
U.S.C. Section 1801 et seq.; the Atomic Energy Act, as amended, 42 U.S.C.
Section 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, as
amended, 7 U.S.C. Section 136 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; each as now and hereafter
amended, and the regulations thereunder, and any other applicable local, state
and/or federal laws or regulations that govern (i) the existence, cleanup and/or
remedy of contamination on the Properties; (ii) the protection of the
environment from released, spilled, deposited or otherwise emplaced
contamination; (iii) the control of hazardous wastes; or (iv) the use,
generation, transport, treatment, removal or recovery of Hazardous Materials,
including any and all building materials.



(c)
Hazardous Materials Claims. Except as may be disclosed in the Environmental
Reports, there are no claims, actions, proceedings or investigations ("Hazardous
Materials Claims") pending or, to Indemnitor’s knowledge, threatened against
Indemnitor or the Properties by any governmental entity or agency or by any
other person or entity relating to Hazardous Materials or pursuant to the
Hazardous Materials Laws.



(d)
Border Zone Property. Except as may be disclosed in the Environmental Reports,
(i) neither of the Properties located in the State of California (“CA
Properties”) have been designated as Border Zone Property under the provisions
of California Health and Safety Code, Sections 25220 et seq. and (ii) to
Indemnitor's knowledge, there has been no occurrence or condition on any real
property adjoining or in the vicinity of either of the CA Properties that could
cause either of the California Properties or any part thereof to be designated
as Border Zone Property.



1.2
Hazardous Materials Covenants. Indemnitor agrees as follows:



(a)
No Hazardous Activities. Indemnitor shall not cause or permit any Properties to
be used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any Hazardous
Materials.



(b)
Compliance. Indemnitor shall comply, and cause the Properties to comply, with
all Hazardous Materials Laws.



(c)
Notices. Indemnitor shall promptly notify Agent in writing of: (1) the discovery
of any Hazardous Materials on, under or about any Properties; (2) any knowledge
by Indemnitor that the Properties does not comply with any Hazardous Materials
Laws; (3) any Hazardous Materials Claims; and (4) the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Properties that is reasonably likely to cause the Properties or any part thereof
to violate Hazardous Materials Laws or, with respect to the CA Properties, to be
designated as a Border Zone Property.



(d)
Remedial Action. In response to the presence of any Hazardous Materials on,
under or about any Properties, Indemnitor shall promptly take, at Indemnitor's
sole expense, all remedial


2

--------------------------------------------------------------------------------



action required by any Hazardous Materials Laws, applicable regulatory agency,
governing body or any judgment, consent decree, settlement or compromise in
respect to any Hazardous Materials Claims.


1.3
Hazardous Materials Indemnity. INDEMNITOR HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS INDEMNITEES FOR, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES) WHICH
INDEMNITEES INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF (A) THE USE,
GENERATION, MANUFACTURE, STORAGE, TREATMENT, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, TRANSPORTATION OR PRESENCE OF ANY HAZARDOUS MATERIALS WHICH
ARE FOUND IN, ON, UNDER, ABOUT OR MIGRATING FROM ANY PROPERTY; (B) ANY VIOLATION
OR CLAIM OF VIOLATION OF ANY HAZARDOUS MATERIALS LAWS WITH RESPECT TO ANY
PROPERTY; (C) ANY INDEMNITY CLAIM BY A THIRD PARTY AGAINST ONE OR MORE
INDEMNITEES IN CONNECTION WITH ANY OF THE FOREGOING; OR (D) THE BREACH OF ANY
COVENANTS (OR REPRESENTATIONS AND WARRANTIES) OF INDEMNITOR UNDER THIS
INDEMNITY, PROVIDED THAT A CLAIM UNDER THIS SECTION SHALL (i) BE LIMITED TO
ACTUAL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND
LEGAL OR OTHER EXPENSES INCURRED BY SUCH INDEMNITEE, (ii) NOT BE AVAILABLE TO
INDEMNITEES BASED UPON A REDUCTION OF VALUE OF ANY PROPERTY AND/OR LOST PROFITS
FROM ANY PROPERTY. SUCH INDEMNITY SHALL INCLUDE, WITHOUT LIMITATION: (I) THE
COSTS, WHETHER FORESEEABLE OR UNFORESEEABLE, OF ANY REPAIR, CLEANUP OR
DETOXIFICATION OF ANY PROPERTY, OR THE REMOVAL OR REMEDIATION OF ANY HAZARDOUS
MATERIALS (REGARDLESS OF THE MEDIUM) FROM ANY PROPERTY, OR THE TAKING OF ANY
EMERGENCY ACTION, WHICH IS REQUIRED BY ANY GOVERNMENTAL ENTITY OR IS OTHERWISE
NECESSARY TO RENDER ANY PROPERTY IN COMPLIANCE WITH ALL HAZARDOUS MATERIALS LAWS
AND REGULATIONS; {II) ALL OTHER DIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION,
ANY THIRD PARTY TORT CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST
ANY AND ALL INDEMNITEES); AND (Ill) ALL COURT COSTS AND REASONABLE ATTORNEYS'
FEES AND EXPENSES PAID OR INCURRED BY ANY AND ALL INDEMNITEES. IF (I) A DEFAULT
EXISTS, (II) INDEMNITOR FAILS TO DISCHARGE OR UNDERTAKE TO DEFEND ANY INDEMNITEE
AGAINST ANY CLAIM, LOSS OR LIABILITY FOR WHICH SUCH INDEMNITEE IS INDEMNIFIED
HEREUNDER, WITHIN THREE (3) DAYS AFTER NOTICE TO INDEMNITOR, OR {Ill) LEGAL
COUNSEL REASONABLY ADVISES ANY INDEMNITEE THAT A CONFLICT OR POTENTIAL CONFLICT
EXISTS BETWEEN ANY INDEMNITEE AND INDEMNITOR THAT WOULD MAKE SUCH SEPARATE
REPRESENTATIONS ADVISABLE, THEN INDEMNITOR SHALL PAY ALL REASONABLE ATTORNEYS'
FEES AND EXPENSES OF INDEMNITEES (WHICH MAY BE REPRESENTED BY COUNSEL OF THEIR
CHOICE) TO AT ANY TIME APPEAR IN AND TO PARTICIPATE IN, AS A PARTY IF THEY SO
ELECT, ANY ACTION OR PROCEEDING INITIATED IN CONNECTION WITH ANY HAZARDOUS
MATERIALS LAWS THAT AFFECT ANY PROPERTY; PROVIDED, HOWEVER, INDEMNITOR SHALL BE
NOT LIABLE FOR THE EXPENSES OF MORE THAN ONE SEPARATE COUNSEL UNLESS AN
INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO
ANOTHER INDEMNITEE AND WHICH LEGAL DEFENSES RAISES ETHICAL AND/OR LEGAL
CONSIDERATIONS WHICH WARRANT     SEPARATE     COUNSEL.    INDEMNITOR SHALL
IMMEDIATELY PAY TO THE APPLICABLE INDEMNITEES UPON DEMAND ANY AMOUNTS OWING
UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE OF DEMAND UNTIL PAID
AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTES. FOR
THE PURPOSES HEREOF, "INDEMNITEES" SHALL MEAN AGENT AND AGENT’S PARENTS,
SUBSIDIARIES, AND AFFILIATES AND LENDERS AND LENDERS’ RESPECTIVE PARENTS,
SUBSIDIARIES AND AFFILIATES AND ANY HOLDER OF OR PARTICIPANT IN THE LOAN AND
EACH OF THEIR RESPECTIVE DIRECTORS OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS OF ANY OF THE FOREGOING.



NOTWITHSTANDING ANYTHING IN THIS INDEMNITY, THE LOAN DOCUMENTS, OR THE OTHER
RELATED DOCUMENTS TO THE CONTRARY, IN NO EVENT SHALL INDEMNITOR

3

--------------------------------------------------------------------------------



BE RESPONSIBLE OR LIABLE TO ANY INDEMNITEE FOR (A) ANY CLAIMS CAUSED BY THE
FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR CRIMINAL ACTS OF ANY INDEMNITEE
OR ANY CONTRACTOR, AGENT OR ANY OTHER PARTY ENGAGED BY OR WITHIN THE DIRECT
CONTROL OF ANY INDEMNITEE, OR (B) ANY HAZARDOUS MATERIALS FIRST USED, GENERATED,
MANUFACTURED, STORED, TREATED, RELEASED, DISCHARGED OR DISPOSED IN, ON, UNDER OR
ABOUT ANY PROPERTY BY ANY PERSON OTHER THAN INDEMNITORS AND THEIR AFFILIATES
AFTER THE EARLIER OF (a) THE DATE OF FORECLOSURE ON THE APPLICABLE SECURITY
INSTRUMENT (OR LENDER'S ACCEPTANCE OF A DEED IN LIEU THEREOF) OR (b) THE DATE
LENDER TAKES POSSESSION OF THE APPLICABLE PROPERTY THROUGH THE APPOINTMENT OF A
RECEIVER; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, IF ANY HAZARDOUS
MATERIALS ARE DISCOVERED IN, ON UNDER OR ABOUT SUCH PROPERTY AFTER SUCH
APPLICABLE DATE THAT ARE CONSISTENT WITH THE OWNERSHIP, OCCUPANCY, USE OR
OPERATION OF SUCH PROPERTY WHICH OCCURRED DURING THE APPLICABLE BORROWER'S
OWNERSHIP, OCCUPANCY, USE OR OPERATION OF SUCH PROPERTY, THEN, SOLELY FOR THE
PURPOSE OF DETERMINING THE EXTENT OF INDEMNITOR'S LIABILITY HEREUNDER (AND NOT
FOR THE BENEFIT OF ANY THIRD PARTY), THERE IS A PRESUMPTION THAT THE USE,
GENERATION, MANUFACTURE, STORAGE, DISPOSAL OF, TRANSPORTATION OR PRESENCE OF ANY
OF SAID HAZARDOUS MATERIALS IN, ON, UNDER, ABOUT, OR MIGRATING FROM, SUCH
PROPERTY OCCURRED DURING THE APPLICABLE BORROWER'S OWNERSHIP, OCCUPANCY, USE OR
OPERATION OF SUCH PROPERTY, AND INDEMNITOR SHALL CONTINUE TO BE OBLIGATED TO
INDEMNIFY HEREUNDER UNLESS INDEMNITOR OVERCOMES SAID PRESUMPTION WITH THE BURDEN
OF PROOF.
 
1.4
Legal Effect. The term of the indemnity provided for herein will commence on the
Effective Date. Without in any way limiting the above, it is expressly
understood that Indemnitor's duty to defend and indemnify the Indemnitees
hereunder shall survive: (1) any judicial or non-judicial foreclosure under the
Security Instruments, or transfer of the Properties in lieu thereof; (2) the
cancellation of the Notes and the release, satisfaction or reconveyance or
partial release, satisfaction or reconveyance of the Security Instruments; and
(3) the satisfaction of all of Borrowers' obligations under the Loan Documents.



2.
SETTLEMENTS; CLAIMS; JUDGMENTS. Without the prior written consent of Indemnitor,
Agent may settle or compromise any claim with respect to Hazardous Materials
made against any Indemnitee and Agent may employ an attorney of Agent's own
selection to defend such Indemnitee. Subject to the terms and conditions of that
certain Section hereof entitled Hazardous Materials Indemnity, Indemnitor shall
pay upon demand all of the costs and expenses of such defense. In addition, and
notwithstanding any other provision of this Indemnity, Indemnitor shall not,
without the prior written consent of Agent: (a) settle or compromise any action,
suit, proceeding, or claim in which any Indemnitee is named as a party or
consent to the entry of any judgment in such a matter that does not include as
an unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a written release of the Indemnitee (in form, scope and substance
satisfactory to Agent and the Indemnitee in its sole discretion) from all
liability in respect of such action, suit, or proceeding; or (b) settle or
compromise any action, suit, proceeding, or claim in which an Indemnitee is
named as a party in any manner that may materially and adversely affect Agent as
determined by Agent in its sole discretion.



3.
INTEREST. Indemnitor shall pay Agent, on demand, interest, at the rate
applicable to the principal balance of the Notes as specified therein, or any
out-of-pocket costs or expenses incurred by Agent in the enforcement of this
Indemnity or on any sums Agent is obligated to pay in respect to the matters
with respect to which this Indemnity is given, from the date of Agent's demand.



4.
RIGHTS NOT EXCLUSIVE. The rights of Indemnitees under this Indemnity shall be in
addition to any other rights and remedies of Agent against Indemnitor under any
other document or instrument now or hereafter executed by Indemnitor, or at law
or in equity (including, without limitation, any right of reimbursement or
contribution pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. Section 9601 et seq., as heretofore or
hereafter amended from time to time).



5.
RIGHTS OF AGENT. Indemnitor authorizes Agent, without giving notice to
Indemnitor or obtaining Indemnitor's consent and without affecting the liability
of Indemnitor, from time to time to: (a) renew, modify or extend all


4

--------------------------------------------------------------------------------



or any portion of any Borrower's obligations under any Note or any of the other
Loan Documents and any obligations under or in connection with any Derivatives
Contract between Borrowers and Agent or any Lender; (b) declare all sums owing
to Lenders under the Notes or any of the other Loan Documents and any
obligations under or in connection with any Derivatives Contract between
Borrowers and Agent or any Lender, due and payable upon the occurrence of an
Event of Default under the Loan Documents or an Event of Default as defined in
any Derivatives Contract between Borrowers and Agent or any Lender; (c) make
non-material changes in the dates specified for payments of any sums payable in
periodic installments under any Note or any of the other Loan Documents; (d)
otherwise modify the terms of any of the Loan Documents or any Derivatives
Contract between Borrowers and Agent or any Lender, except for: (i) increases in
the principal amount of any Note or changes in the manner by which interest
rates, fees or charges are calculated under any Note and the other Loan
Documents (Indemnitor acknowledges that if the Notes or the other Loan Documents
so provide, said interest rates, fees and charges may vary from time to time) or
(ii) advancement of the Maturity Date (as defined in the Loan Agreement) of the
Notes where no Event of Default has occurred under the Loan Documents; (e) take
and hold security for the performance of any Borrower's obligations under the
Notes or the other Loan Documents and any obligations under or in connection
with any Derivatives Contract between Borrowers and Agent or any Lender, and
exchange, enforce, waive, subordinate and release any such security in whole or
part; (f) apply such security and direct the order or manner of sale thereof as
Agent in its discretion may determine; (g) release, substitute or add any one or
more endorsers of the Notes or guarantors of any Borrower's obligations under
the Notes or the other Loan Documents or any obligations under or in connection
with any Derivatives Contract between Borrowers and Agent or any Lender; (h)
apply payments received by Agent from any Borrowers to any obligations of
Borrowers to Agent, in such order as Agent shall determine in its sole
discretion, whether or not any such obligations are covered by this Indemnity;
(i) assign this Indemnity in whole or in part; and (j) assign, transfer or
negotiate all or any part of the indebtedness guaranteed by this Indemnity.


6.
INDEMNITOR'S WAIVERS. To the extent permitted by applicable law, Indemnitor
waives: (a) any defense based upon any legal disability or other defense of any
Borrower, any other guarantor or other person, or by reason of the cessation or
limitation of the liability of any Borrower from any cause other than full
payment of all sums payable under the Loan Documents and satisfaction of all
obligations under or in connection with any Derivatives Contract between
Borrower and Agent or any Lender; (b) any defense based upon any lack of
authority of the officers, directors, partners, managers, members or agents
acting or purporting to act on behalf of any Borrower, Indemnitor or any
principal of any Borrower or Indemnitor, any defect in the formation of any
Borrower, Indemnitor or any principal of any Borrower or Indemnitor; (c) any
defense based upon the application by any Borrower of the proceeds of the Loan
for purposes other than the purposes represented by any Borrower to Agent or
intended or understood by Agent or Indemnitor; (d) any and all rights and
defenses arising out of an election of remedies by Agent, even though that
election of remedies (such as a nonjudicial foreclosure, if available and/or
permitted, with respect to security for a guaranteed obligation) has or may have
destroyed Indemnitor's rights of subrogation and reimbursement against any
Borrower by the operation of any applicable state law or otherwise; (e) any
defense based upon Agent's failure to disclose to Indemnitor any information
concerning any Borrower's financial condition or any other circumstances bearing
on any Borrower's ability to pay and perform its obligations under the Notes or
any of the other Loan Documents and any obligations under or in connection with
any Derivatives Contract between Borrower and Agent or any Lender, or upon the
failure of any other principals of any Borrower to guaranty the Loan; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Agent's
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (h) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Agent may have
against any Borrower and any right to participate in, or benefit from, any
security for the Notes or the other Loan Documents or any obligations under or
in connection with any Derivatives Contract between Borrower and Agent or any
Lender now or hereafter held by Agent; (j) presentment, demand, protest and
notice of any kind; (k) the benefit of any statute of limitations affecting the
liability of Indemnitor hereunder or the enforcement hereof; and (l) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Borrower. Indemnitor further waives any and all
rights and defenses that Indemnitor may have because any Borrower's debt is
secured by real property; this means, among other things, that: (1) Agent may
collect from Indemnitor without first foreclosing on any real or personal
property collateral pledged by any Borrower; (2) if Agent forecloses on any real
property collateral pledged by any Borrower, then (A) the amount of the debt may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale


5

--------------------------------------------------------------------------------



price, and (B) Agent may collect from Indemnitor even if Agent, by foreclosing
on the real property collateral, has destroyed any right Indemnitor may have to
collect from any Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Indemnitor may have because any
Borrower's debt is secured by real property. This understanding and waiver is
made in addition to and not in limitation of any of the other terms and
conditions of this Guaranty. These rights and defenses being waived by
Indemnitor include, but are not limited to, any rights or defenses based upon
deficiency limitation or anti-deficiency, redemption or other similar rights, if
any. Without limiting the generality of the foregoing or any other provision
hereof, Indemnitor further expressly waives, to the extent permitted by law, any
and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to Indemnitor under applicable law. Finally, Indemnitor
agrees that the performance of any act or any payment which tolls any statute of
limitations applicable to the Notes or any of the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Indemnitor's
liability hereunder. In addition, Indemnitor understands that Indemnitor's
duties, obligations and liabilities under this Indemnity are not limited in any
way by any information (whether obtained from any Borrower, from Indemnitor, or
from Agent's own investigations) which Agent may have concerning the Properties
and the presence of any Hazardous Materials on the Properties.


7.
ENFORCEABILITY. Indemnitor hereby acknowledges that: (a) the obligations
undertaken by Indemnitor in this Indemnity are complex in nature, and (b)
numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Agent's
consideration for entering into this transaction and any Derivatives Contract
between Borrowers and Agent, Agent has specifically bargained for the waiver and
relinquishment by Indemnitor of all such defenses, and (d) Indemnitor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Indemnitor does hereby represent and confirm to Agent that Indemnitor
is fully informed regarding, and that Indemnitor does thoroughly understand: (i)
the nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Indemnitor, and (iv) the legal consequences to Indemnitor of waiving such
defenses. Indemnitor acknowledges that Indemnitor makes this Indemnity with the
intent that this Indemnity and all of the informed waivers herein shall each and
all be fully enforceable by Agent, and that Agent is induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.



8.
MISCELLANEOUS.



8.1
Notices. All notices, demands, or other communications under this Indemnity and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Indemnity). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) Business Days after mailing, if mailed by first class mail,
and otherwise upon delivery or refusal; provided, however, that non-receipt of
any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:


6

--------------------------------------------------------------------------------





Indemnitor:
RREEF Property Trust, Inc.
c/o Deutsche Asset and Wealth Management
101 California Street, 24th Floor
San Francisco, CA 94111
Attention: Eric Russell
With a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: James G. Farris, Jr.
Agent:
Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Sam Supple


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Todd Finnelly


With a copy to:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
Attention: : Jon Fisher
Loan #: 1013159



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.


8.2
Attorneys' Fees and Expenses; Enforcement. Subject to the terms and conditions
of that certain Section hereof entitled Hazardous Materials Indemnity, if any
attorney is engaged by Agent, or one or more other Indemnitees, to enforce or
defend any provision of this Indemnity or as a consequence of any Event of
Default under the Loan Documents, or an Event of Default under or in connection
with, and as defined in, any Derivatives Contract between Borrower and Agent or
any Lender, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding or in connection with any appeal of a lower court decision, then
Indemnitor shall immediately pay to Agent, upon demand, the amount of all
reasonable attorneys' fees and expenses and all costs incurred in connection
therewith, including all trial and appellate proceedings in any legal action,
suit, bankruptcy or other proceeding, together with interest thereon from the
date of such demand until paid at the highest rate of interest applicable to the
principal balance of the Notes as specified therein. In the event of any legal
proceedings, court costs and attorneys' fees shall be set by the court and not
by any jury and shall be included in any judgment obtained by Agent.



8.3
No Waiver. No previous waiver and no failure or delay by Agent in acting with
respect to the terms of the Notes or this Indemnity shall constitute a waiver of
any breach, default, or failure of condition under any Note or this Indemnity or
the obligations secured thereby. A waiver of any term of any Note


7

--------------------------------------------------------------------------------



or this Indemnity or of any of the obligations secured thereby must be made in
writing and shall be limited to the express written terms of such waiver.




8.4
Loan Sales and Participation; Disclosure of Information. Indemnitor agrees that
Agent may elect, at any time, to sell, assign or grant participation in all or
any portion of Agent's rights and obligations under the Loan Documents and this
Indemnity, and that any such sale, assignment or participation may be to one or
more Eligible Assignees ("Participant") in accordance with the terms of the Loan
Agreement. Indemnitor further agrees that Agent may disseminate to any such
actual or potential purchaser(s), assignee(s) or participant(s) all documents
and information (including, without limitation, all financial information) which
has been or is hereafter provided to or known to Agent with respect to: (a) the
Properties and their operation; (b) any party connected with the Loan
(including, without limitation, the Borrowers, any partner, shareholder, joint
venturer, manager or member of Borrowers, any constituent partner, shareholder,
joint venturer, manager or member of Borrowers, any Guarantor, and any
Indemnitor); and/or (c) any lending relationship other than the Loan which Agent
may have with any party connected with the Loan, provided that each of such
parties agrees to maintain the confidential nature of such information prior to
receiving access to same. In the event of any such sale, assignment or
participation, Agent and the parties to such transaction shall share in the
rights and obligations of Agent as set forth in the Loan Documents only as and
to the extent they agree among themselves. In connection with any such sale,
assignment or participation, Indemnitor further agrees that this Indemnity shall
be sufficient evidence of the obligations of Indemnitor to each purchaser,
assignee, or participant, and upon written request by Agent, at no cost to
Indemnitor, Indemnitor shall consent to such amendments or modifications to the
Loan Documents and Other Related Documents as may be reasonably required in
order to evidence any such sale, assignment or participation; provided, however,
in no event shall such amendments or modifications increase any obligation to
any Borrowers, Guarantor or Indemnitor under the Loan Documents or the Other
Related Documents and/or decrease any rights of any Borrowers, Guarantor or
Indemnitor under the Loan Documents or the Other Related Documents.



Anything in this Indemnity to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Indemnity,
including this Section, any Lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.


8.5
Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS INDEMNITY, AND BY ITS ACCEPTANCE HEREOF, AGENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
AND AGENT HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS INDEMNITY MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND AGENT TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDERS TO MAKE THE LOAN TO BORROWER.



8.6
Severability. If any provision or obligation under this Indemnity shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Indemnity and
the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been a part of this Indemnity.




8

--------------------------------------------------------------------------------



8.7
Heirs, Successors and Assigns. Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Indemnity shall bind and inure to
the benefit of the successors and permitted assigns of the parties hereto.



8.8
Time. Time is of the essence of each and every term herein.



8.9
Governing Law and Consent to Jurisdiction. This Indemnity and any claim,
controversy or dispute arising under or related to this Indemnity, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Indemnitor and all persons and entities in any manner obligated to Agent under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of New York having proper venue and also consent to service of
process by any means authorized by New York or federal law.



8.10
Survival. This Indemnity shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Agent under the Security Deeds or any of the other Loan Documents, including
without limitation any foreclosure or deed in lieu thereof.



8.11
Joint and Several Liability. The liability of all persons and entities obligated
in any manner hereunder as an Indemnitor shall be joint and several.



8.12
Headings. All article, section or other headings appearing in this Indemnity are
for convenience of reference only and shall be disregarded in construing this
Indemnity.



8.13
Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Indemnity shall have the meanings attributed to such terms in the Loan
Agreement.



8.14
Rules of Construction. The words “Borrower” and "Borrowers" as used herein shall
include both the named Borrowers and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the obligations of
the named Borrowers under the Notes and the other Loan Documents. The term
"person" as used herein shall include any individual, company, trust or other
legal entity of any kind whatsoever. If this Indemnity is executed by more than
one person, the term “Indemnitor" shall include all such persons. The word
"Agent" shall include Agent, its successors, assigns and affiliates and the word
“Lender” or “Lenders” shall include each Lender and the respective successors,
assigns and affiliates of each Lender.



8.15
Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.



8.16
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Indemnity by such attachment for all
purposes.



8.17
Integration; Interpretation. This Indemnity and the Loan Documents contain the
entire agreement of the parties with respect to the matters contemplated hereby
and supersedes all prior negotiations or agreements, written or oral. This
Indemnity shall not be modified except by written instrument executed by all
parties.






9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Indemnity has been executed as of the date first set
forth above.


"AGENT"




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: /s/ Samuel T. Supple
Name: Samuel T. Supple
Title: Senior Vice President






10

--------------------------------------------------------------------------------



"GUARANTOR"


RREEF PROPERTY TRUST, INC., a Maryland corporation


By: /s/ James N. Carbone
Name: James N. Carbone
Title: Chief Executive Officer and President








11

--------------------------------------------------------------------------------



“BORROWERS”:


RPT WALLINGFORD PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg            
Name: Anne-Marie Vandenberg
Title:    Vice President


RPT TERRA NOVA PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President


RPT HERITAGE PARKWAY, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President


RPT ANAHEIM HILLS OFFICE PLAZA, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President


RPT 1109 COMMERCE BOULEVARD, LLC, a Delaware limited liability company


By:    /s/ Anne-Marie Vandenberg
Name: Anne-Marie Vandenberg
Title:    Vice President







12

--------------------------------------------------------------------------------



SCHEDULE 1


List of Borrowers
RPT 1109 Commerce Boulevard, LLC
RPT Anaheim Hills Office Plaza, LLC
RPT Heritage Parkway, LLC
RPT Terra Nova Plaza, LLC
RPT Wallingford Plaza, LLC








13